DETAILED ACTION
Response to Amendment
The amendment filed on 10 September 2021 has been entered. Claims 1, 10, 12, and 18-19 have been amended and are hereby entered. Claim 11 has been cancelled. Applicant’s amendment to the Claims has overcome the objection previously set forth in the Non-Final Action mailed on 27 July 2021.

Election/Restrictions
Claims 1-10 and 12-18 are directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(b), Claim 19, directed to the process of making or using the allowable product, previously withdrawn from consideration as a result of a restriction requirement, is hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because a claimed invention previously withdrawn from consideration under 37 CFR 1.142 has been rejoined, the restriction requirement as set forth in the Office action mailed on 8 March 2021 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Information Disclosure Statement
The information disclosure statement (IDS) filed on 24 June 2021 and 8 October 2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

EXAMINER’S STATEMENT OF REASONS FOR ALLOWANCE
	Claims 1-10 and 12-19 are allowed. Claim 11 has been cancelled.
The following is an examiner’s statement of reasons for allowance:

Specifically, the prior art, e.g. Mori et al. (US 2019/0218996 A1), fails to fairly show or suggest a modification to previously applied reference Swartz et al. (US 9,546,597 B2) such that the outer component of the pin of the articulating joint includes an outer surface having a concentration of wear resistant material, wherein the concentration of wear resistant material decreases from the outer surface radially inwardly into the outer component.
Moreover, Mori et al. discloses a concept of combining portions having a first portion containing a first material, a second portion containing a second material different from the first material, and a boundary portion containing both the first material and the second material, wherein a composition ratio of the first material progressively decreases and a composition ratio of the second material progressively increases in the boundary portion from a side of the first portion to a side of the second portion. Mori et al. fails to fairly teach or suggest that one of the first material or the second material is a resistant wear material and that said concept may be used with a pin of an articulating joint. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art set forth in the attached Notice of Reference Cited (PTO-892) made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXUS CAMERO whose telephone number is (571)272-8629.  The examiner can normally be reached on M-F 9:00 am to 5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALEXUS CAMERO/Examiner, Art Unit 3678                                                                                                                                                                                                        
/AMBER R ANDERSON/Supervisory Patent Examiner, Art Unit 3678